Citation Nr: 1314171	
Decision Date: 04/29/13    Archive Date: 05/15/13

DOCKET NO.  09-15 709	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South Carolina



THE ISSUES

1.  Entitlement to service connection for residuals of cancer of the right shoulder.

2.  Entitlement to service connection for vitiligo. 



REPRESENTATION

Appellant represented by:	The American Legion



ATTORNEY FOR THE BOARD

S. Higgs, Counsel


INTRODUCTION

The Veteran had active service from January 1976 to June 1978.  

These matters come before the Board of Veterans' Appeals (Board) on appeal from a rating decision dated in August 2008 by the Department of Veterans Affairs (VA) Regional Office (RO) in Columbia, South Carolina

The Virtual VA paperless claims processing system includes electronic copies of VA treatment records dated from September 1996 to December 2012, not all of which were contained in the paper claims file as of the time of issuance of the most recent supplemental statement of the case in November 2012.

The Board notes that the Veteran has submitted correspondence that was at one time construed as possibly constituting a claim of clear and unmistakable error (CUE) in an April 2012 Board decision.  The Board sought elaboration and clarification from the Veteran and his representative in letters dated in December 2012 and by a March 2013 written request to the national office of the Veteran's representative, The American Legion.  The Board notes that the Veteran never identified an April 2012 determination by the Board in any of his submissions alleging CUE.  Following the clarification letters, there has also been no indication that the prior correspondence had been intended to constitute a claim of CUE in an April 2012 Board determination.  Further, in April 2012, the Board remanded the Veteran's claims; there was no decision on any claim on which one might plausibly allege CUE.  After carefully reviewing the correspondence received from the Veteran and his representative, the Board finds that a claim of CUE in a prior Board decision has not been received or raised.

Additionally, in April 2013, the national office of the American Legion wrote that they had nothing to add with respect to the appealed claim for service connection for liposarcoma and submitted a waiver of initial consideration of newly received evidence.  See 38 C.F.R. § 20.1304(c). 

The Board's Veterans Appeal Control and Locator System (VACOLS) contains information indicating that, in March 2013, the Veteran may have intended to establish appeals as to the additional issues of entitlement to a total disability evaluation based on individual unemployability due to service-connected disabilities (TDIU) and entitlement to a determination that he his mentally competent for VA benefits purposes.  VACOLS further indicates that, in March 2013, the Veteran may have requested a travel board hearing with respect to these newly appealed issues.  However, there is insufficient information in the Virtual VA file and the paper claims file for the Board to determine whether it currently has jurisdiction over these claims, and VACOLS indicates that the issues have not yet been certified to the Board for appellate consideration.  

Further, in its April 2012 remand of this matter, the Board noted that the issue of entitlement to an effective date earlier than February 22, 2008, for the grant of service connection for an acquired psychiatric disability, to include on the basis of CUE in a November 2009 rating decision, had been raised by the Veteran, but had not been adjudicated.  It appears that this issue has still not been adjudicated.  Therefore, the Board does not have jurisdiction over the issue, and it is again referred to the AOJ for appropriate action.  

This appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the Veteran if further action is required.


REMAND

The Veteran claims to have incurred cancer of the right shoulder due to exposure to hazardous substances during active service, related to his duties and in-service place of residence as a medical technician.  By history provided at an April 2012 VA examination, he described living quarters of a room less than five feet from an incinerator stack for the medical center and asserted that he was exposed to the ashes and fumes and whatever else may have been burnt there.  He also reported carrying medical supplies, medical waste, and discarded post-surgical and other remains of bodies to the incinerator for incineration.  Service department records do confirm that he served as a medical technician.

In correspondence dated in May 2012, the Veteran indicated that he was hospitalized for one month during active service after getting sick from working in an area near an incinerator.  He stated that he was later transferred to work in the medical surgery ward.  On review of the claims file, the Board notes that the Veteran's February 2003 application for compensation and/or pension includes a completed medical history form that indicates that he was hospitalized at the U.S. Army Hospital at the Fort Campbell Psychiatric Ward during active service from June 2, 1978, to June 22, 1978, for "mental illness & deafness."  The application also indicates that the Veteran was treated for mental illness and deafness at the VA hospital in Decatur, Georgia, from June 1978 to December 1979. 

The RO/AMC should contact all necessary sources to obtain any service treatment records of in-patient treatment and hospitalization and any records of psychiatric treatment that may be stored separately from the service treatment records currently associated with the claims file.  This should include any records of hospitalization for psychiatric or physical illness in June 1978.  See 38 U.S.C.A. § 5103A(a)-(c).

The RO/AMC should also seek to obtain treatment records from the VA hospital in Decatur, Georgia, from June 1978 to December 1979, as identified in a February 2003 application for compensation and/or pension.  See 38 U.S.C.A. § 5103A(a)-(c).

Additionally, in light of the Veteran's assertions that he was transferred due to sickness from his work area and that he received an honorable discharge due to unsuitability for service, in part due to medical considerations, the RO/AMC should contact all necessary sources to obtain his complete official military personnel file (OMPF).  See 38 U.S.C.A. § 5103A(a)-(c).

Moreover, as previously noted, the Veteran was afforded a VA examination in April 2012 VA.  However, the VA examiner opined that, because the contents of the items burned in the incinerator were unknown, "[t]his will require further investigation regarding this potential problem with contact with Fort Campbell officials."  Consequently, the RO/AMC should seek to contact the Fort Campbell medical facility for the purpose of determining whether there is any way of ascertaining what types of materials were incinerated there in approximately 1978; whether there is any way of determining whether the Veteran's duties involved carrying remains, hazardous materials, and medical waste to the incinerator (such information might also be contained in the complete Official Military Personnel File, discussed above); and, whether there is any way of determining whether the Veteran lived in very close proximity (described as within five feet) to the incinerator.  See 38 U.S.C.A. § 5103A(a)-(c).

If, on remand, further pertinent medical evidence or evidence of in-service hazardous exposures is received, the matter should be returned to the VA examiner who conducted the April 2012 VA examination, or, if he is not available, to another suitably qualified clinician, for a supplemental VA medical opinion.  See 38 U.S.C.A. § 5103A(d); Colvin v. Derwinski, 1 Vet. App. 171 (1991) (the Board is not competent to supplement the record with its own unsubstantiated medical conclusions as to whether the veteran had any disorder that was related to his period of active service, and if the medical evidence of record is insufficient, VA is always free to supplement the record by seeking an advisory opinion, or ordering a medical examination to support its ultimate conclusions).

Accordingly, the case is REMANDED for the following action:

1.  Request that the Veteran identify all records of VA and non-VA health care providers who have treated him for cancer of the right shoulder or skin pigmentation disorder (diagnosed as vitiligo) during the period from June 1968 (the date of his discharge from active service) to the present.  

After obtaining any appropriate authorizations for release of medical information, the RO/AMC should seek to obtain any potentially relevant and available records that have not been previously received from each health care provider the Veteran identifies.  

The records sought should include VA treatment records in Decatur, Georgia, from June 1978 to December 1979, as identified at page 1 of the "compensation" section of the Veteran's February 2003 application for compensation and/or pension.

The Veteran should also be advised that with respect to private medical evidence he may alternatively obtain the records on his own and submit them to the RO/AMC.
 
2.  Contact all necessary sources to obtain any service treatment records of in-patient treatment and hospitalization and any records of psychiatric treatment that may be stored separately from the service treatment records currently associated with the claims file.  This should include any records of hospitalization for psychiatric or physical illness in June 1978.
 
3.   Contact all necessary sources to obtain the Veteran's compete official military personnel file (OMPF).

4.  Contact the service department, and, if appropriate and feasible, the service department medical facility at Fort Campbell, for the purpose of determining whether there is any way of ascertaining what types of materials were incinerated there in approximately 1978; whether there is any way of determining whether the Veteran's duties involved carrying remains to the incinerator (such information might also be contained in the complete Official Military Personnel File, discussed above); and, whether there is any way of determining whether the Veteran lived in close proximity (described by him as within five feet) to the incinerator.

If the service department indicates that it is unable to provide such information, the RO/AMC should document this fact in the claims file.

5.  If, on remand, further pertinent medical evidence or evidence of in-service hazardous exposures is received, the matter should be returned to the VA examiner who conducted the April 2012 VA examination, or, if he is not available, another suitably qualified clinician, for a supplemental VA medical opinion.  

Opinions should be rendered as to whether the Veteran's cancer of the right shoulder and vitiligo began during active service or are related to any incident of service.  

The examiner should also provide an opinion as to whether the Veteran's cancer of the right shoulder began within one year after discharge from service.  

The examiner should provide a fully reasoned explanation for his or her opinions based on established medical principles and his or her clinical experience and medical expertise.

If the VA clinician indicates that further examination is required to provide the opinions requested by the Board, such an examination should be scheduled.

6.  Readjudicate the issues on appeal.  If any benefit sought remains denied, provide the Veteran and his representative a supplemental statement of the case and an appropriate period of time for response.

Thereafter, subject to current appellate procedure, the case must be returned to the Board for further consideration, if otherwise in order.  No action is required of the Veteran until he is otherwise notified by the RO/AMC.  By this action, the Board intimates no opinion, legal or factual, as to any ultimate disposition warranted in this case.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).



_________________________________________________
JESSICA J. WILLS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2012).

